THE THIRTEENTH COURT OF APPEALS

                                    13-14-00048-CV


                  Rudy's Plumbing Service and Rodolfo Rodriguez
                                          v.
 Tina De Los Santos Individually and as Independent Executor of The Estate of Javier
                                   De Los Santos


                                  On Appeal from the
                     332nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-1292-05-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED without regard to the merits, and this case REMANDED to the trial court for

further proceedings in accordance with the parties’ agreement. Costs of the appeal are

taxed against the party incurring same.

      We further order this decision certified below for observance.

June 12, 2014